Plaintiff sues to recover unpaid balances in total disability benefits under two industrial policies issued by defendant. Judgment and order of the City Court of Yonkers reversed on the law and the facts and a new trial ordered, costs to appellant to abide the event. The verdict is against the weight of the credible proof. The substantial evidence, consisting in large part of documents signed by the plaintiff with his mark, shows that the age of the plaintiff was fourteen years greater than that stated in the policy. (Campanaro v. Prudential Insurance Co. of America, 235 App. Div. 702, and cases cited.) Lazansky, P. J., Hagarty, Tompkins, Davis and Johnston, JJ., concur.